Clark, O. J.,
dissenting: D. N. Black and Sarah J., his wife, joined in a conveyance of land which belonged to the husband, to secure a debt of the wife to the plaintiff. This mortgage was not probated as to D. N. Black, but was duly probated as to the wife, whose privy examination was taken, and registered. Thereafter D. N. Black died. No dower has been allotted or demanded.
The court, held that the mortgage conveyed the dower interest of Sarah J. Black in the lands in controversy to the plaintiff, and enjoined the defendant, a subsequent mortgagee, from selling such dower interest during the lifetime of the widow.
There is no question as to the due execution of the mortgage by Sarah J. Black. The proof of the deed as registered necessarily included the signing by the husband, as shown on its face, but no delivery by him as his deed. There, is no claim that the interest of the husband passed. It has been often held that when the conveyance is executed by the husband and not by the wife, or defectively executed by her, that the conveyance is good as to the husband. Here, where the conveyance was duly and fully executed, probated, and registered as to the wife “with the written assent of the husband” proven as part of the deed, for the same reason it passes the wife’s dower interest, and she is estopped by her deed to assert title against the mortgagee.
The mortgage on its face (and it is duly probated and registered) shows that the husband gave his written assent to his wife joining in the conveyance. The statute does not require the husband’s privy examination, and it has been often held that his signature appearing to the conveyance, which is duly probated, is a sufficient “written assent of the husband.” Jennings v. Hinton, 126 N. C., 48. In that case the husband signed the deed only as a witness, and it was held that this was a sufficient assent. This case cites Farthing v. Shields, 106 N. C., '289, which held that the husband “signing his name to the paper was a writing, and his assent would be inferred.” It also cites Jones v. Craigmiles, 114 N. C., 613, and Bates v. Sultan, 117 N. C., 94. There are other cases to the same effect.
In McGlennery v. Miller, 90 N. C., 215 (in 1884), and Ferguson v. Kinsland, 93 N. C., 337, it was held that a deed must be probated as to the wife after its execution had been proven as to the husband. This was changed by the act of 1899, now Revisal, 953, which provides that *181the deed may be acknowledged by tbe wife at a different time and place and- before a different officer from tbe acknowledgment by tbe bus-band, and in taking tbe probate of sucb instruments executed by tbe busband and wife, including tbe private examination of tbe wife, it shall not be material whether tbe execution of tbe instrument was proven as to, or acknowledged by, tbe busband before or after tbe acknowledgment and private examination of bis wife.”
This mortgage, therefore, being duly and legally probated as to tbe wife, tbe failure to have it probated as to tbe busband and recorded before registration of tbe second mortgage makes it invalid only as a conveyance by him. It is complete as a conveyance by tbe wife.
Tbe Constitution,, Art. X, sec. 6, provides that tbe wife may convey her realty “with tbe written assent of her busband as if she were unmarried.”
Eevisal, 952, it is true, does provide in tbe first part that tbe conveyance must be executed by tbe married woman and ber busband and due proof and acknowledgment must be made as to tbe busband and also by tbe wife with ber privy examination (wbicb was bad here). This part of tbe statute was referring to a complete conveyance by botb. for tbe second paragraph of tbe section provides: “Any conveyance . . . executed by any married woman in tbe manner by this chapter provided [wbicb was done], and executed by ber busband also, shall be valid.” It was executed by him, though not proven as bis conveyance. It certainly was not intended by this section to repeal tbe provision of tbe Constitution wbicb authorized a wife to convey land “with tbe written assent of ber busband.” At most it meant only that ber privy examination was still requisite. Whether that requirement is constitutional or not does not arise here, for ber privy examination was duly taken. There being also tbe written assent of ber busband, as is shown by tbe deed itself as proven and recorded, tbe conveyance is complete and valid as tbe act of tbe wife. In Jennings v. Hinton, supra, tbe busband signing tbe deed as a witness was held sufficient as bis “written assent,” though, of course, such deed was not, and could not be, probated as bis deed. Tbe Constitution does not require that bo should join in tbe deed, but requires only bis written assent, wbicb duly appears. In Hatcher v. Hatcher, 127 N. C., 200, there was no signing to show tbe “written assent of tbe busband.”
In this mortgage tbe words used by tbe wife were a conveyance, absolute in its terms, and not a mere release of ber dower interest. Whether, if it bad been in tbe latter form, it would have been as effective, the judgment of Devin, J., in this case is in accordance with tbe Constitution and tbe precedents.
*182Tbe decisions in Southerland v. Hunter, 93 N. C., 310 (1885); Lineberger v. Tidwell, 104 N. C., 511 (1889); and Slocumb v. Ray, 123 N. C., 574 (1889), were all prior to chapter 235, Laws 1899, now Revisal, 953, which was passed for the very purpose of correcting those decisions. Previous statutes had been passed curing the first two of those decisions as to past conveyances, but after the decision in Slocumb v. Ray, the act of 1899 was passed, and soon thereafter Jennings v. Hinton, 126 N. C., 48 (Feb., 1900), held the signature of the husband as a witness to a deed was a sufficient “written assent.” Revisal, 953, was enacted thirty years after Revisal, 952, and in the light of the above decisions must be taken as limiting Revisal, 952, as both must be construed together.
The privy examination in this case recites and probates the joinder of the husband, which is therefore proven as a written assent, though his execution of the deed as his conveyance is not.
It has been forty-eight years — nearly half a’ century — since the Constitution guaranteed to every married woman that her property rights should “remain as if she had remained single,” save only that her husband should give his written assent to her conveyances of realty. In this case the wife conveyed her dower interest by apt and appropriate words in a deed with the written assent of her husband, all duly proven, probated, and registered in accordance with the constitutional requirement, Revisal, 953, and the decision in Jennings v. Hinton, supra. There is also superadded her privy examination, which is not required by the Constitution. What more could the grantee require of her?